t c memo united_states tax_court james e philbrick petitioner v commissioner of internal revenue respondent docket no filed date james e philbrick pro_se scott w forbord for respondent memorandum findings_of_fact and opinion buch judge the commissioner issued a notice_of_deficiency determining a dollar_figure deficiency and a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty with respect to james e philbrick’s federal_income_tax for the deficiency relates to expenses reported on mr philbrick’s schedule c profit or loss from business the issues for consideration are whether mr philbrick may deduct certain schedule c expenses whether mr philbrick is liable for a sec_6651 addition_to_tax for failure to timely file and whether mr philbrick is liable for a sec_6662 accuracy-related_penalty for an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax on the basis of the evidence presented at trial we find that mr philbrick did not satisfy his burden_of_proof for the disallowed schedule c expense deductions we find that mr philbrick is liable for a sec_6651 addition_to_tax because he failed to timely file his return and because he did not establish that his failure to timely file was due to reasonable_cause and not willful neglect likewise mr philbrick is liable for a sec_6662 accuracy-related_penalty for an underpayment_of_tax attributable to a substantial_understatement_of_income_tax because the commissioner established that mr philbrick’s understatement exceeded the greater of of the tax required to be shown on the return or unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar dollar_figure and because mr philbrick did not establish that he had reasonable_cause and acted in good_faith with respect to any portion of the underpayment findings_of_fact in the year in issue mr philbrick operated a business skyhawk marketing which he reported on schedule c and which sold cable and installation services in seven midwestern states in skyhawk marketing’s accountant and attorney paul georgia incorporated skyhawk marketing as hawkeye cable inc mr philbrick did not file his form_1040 u s individual_income_tax_return on the prescribed due_date sometime after the return in issue was required to have been filed mr georgia embezzled from skyhawk marketing and stole mr philbrick’s records including the business records for skyhawk marketing although mr philbrick made various attempts to retrieve the records mr georgia has not returned them mr philbrick filed his federal_income_tax return on date mr philbrick used a tax_return preparation company and provided it with all documents still in his possession on his return mr philbrick included a schedule c for skyhawk marketing among other expenses reported mr philbrick reported legal and professional expenses of dollar_figure meals and entertainment_expenses of dollar_figure travel_expenses of dollar_figure repair and maintenance_expenses for his vehicles of dollar_figure and car and truck expenses of dollar_figure the commissioner issued a notice_of_deficiency on date for lack of substantiation the commissioner disallowed deductions for legal and professional services meals and entertainment travel repairs and maintenance and car and truck expenses the commissioner also made other correlative adjustments additionally the commissioner determined a sec_6651 addition_to_tax for failure to timely file and a sec_6662 accuracy-related_penalty while residing in wisconsin mr philbrick timely petitioned i burden_of_proof opinion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving otherwise although the burden may shift to the commissioner under sec_7491 if certain requirements are met mr philbrick has not claimed that the burden has shifted and the record does not support shifting the burden to the commissioner rule a 290_us_111 the taxpayer bears the burden of proving that he is entitled to any deduction additionally the taxpayer must maintain sufficient records to show whether or not such person is liable for tax and in some instances heightened substantiation requirements may apply regardless of whether these heightened substantiation requirements apply mr philbrick did not come forward with any evidence to show that he is entitled to deduct the disallowed schedule c expenses accordingly we sustain the commissioner’s determination to disallow a deduction for those expenses ii addition_to_tax for failure_to_file sec_6651 imposes an addition_to_tax for failing to timely file a federal_income_tax return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect the commissioner bears the burden of production for this addition_to_tax before the burden shifts to taxpayers to prove rule a 503_us_79 sec_6001 see eg sec_274 see also fleming v commissioner tcmemo_2010_60 wl at sec_1_274-5t temporary income_tax regs fed reg date that the addition_to_tax should not apply mr philbrick filed his return on date therefore the commissioner met his burden a taxpayer is not liable for the addition_to_tax if he shows the lateness was due to reasonable_cause and not due to willful neglect mr philbrick did not provide any evidence that his lateness was due to reasonable_cause and not willful neglect and the theft of his records does not justify filing an untimely return when as here the records were stolen after the return was due accordingly mr philbrick is liable for a sec_6651 addition_to_tax for failure to timely file iii accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment_of_tax that is due to among other things any negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard see sec_7491 116_tc_438 sec_6651 higbee v commissioner t c pincite see chamberlin v commissioner tcmemo_2000_50 slip op pincite aff’d 14_fedappx_69 2d cir includes any careless reckless or intentional disregard an understatement of income_tax is substantial when that understatement exceeds the greater of of tax required to be shown on the return or dollar_figure the commissioner bears the burden of production for these penalties before the burden shifts to taxpayers to prove that the penalty should not apply mr philbrick did not present the commissioner with any evidence to substantiate his disallowed expenses and we sustained the commissioner’s deficiency in doing so mr philbrick’s understatement exceeds of tax required to be shown on the return which is greater than dollar_figure therefore mr philbrick’s understatement of income_tax is substantial accordingly the commissioner has met his burden of production for a substantial_understatement of income taxdollar_figure sec_6662 sec_6662 see sec_7491 higbee v commissioner t c pincite the negligence and substantial_understatement penalties apply in the alternative sec_1_6662-2 income_tax regs having determined that the substantial_understatement_penalty applies we need not reach the issue of whether the negligence_penalty would apply in the alternative the penalty does not apply to any portion of the underpayment where the taxpayer establishes that he had reasonable_cause and acted in good_faith all of the pertinent facts and circumstances are taken into account in determining whether the taxpayer had reasonable_cause and acted in good_faith a taxpayer may establish that he had reasonable_cause and acted in good_faith as a result of lost or stolen records in stewart v commissioner tcmemo_2010_184 the court found that the taxpayer had reasonable_cause and acted in good_faith as a result of lost or stolen records for the portion of the expenses where the taxpayer maintained proper records to substantiate the expense the taxpayer reasonably attempted to retrieve the records and the taxpayer attempted to reconstruct the records mr philbrick did not have a reasonable_cause or act in good_faith although mr philbrick testified that he had an accountant for skyhawk marketing and the accountant took his records he did not demonstrate that he maintained sec_6664 higbee v commissioner t c pincite sec_1_6664-4 income_tax regs stewart v commissioner tcmemo_2010_184 wl at see also allemeier v commissioner tcmemo_2005_207 wl at proper records before the records were stolen or attempt to reconstruct his records accordingly mr philbrick is liable for a sec_6662 accuracy- related penalty on the record before us we find that mr philbrick failed to establish that he is entitled to deduct his schedule c expenses mr philbrick is liable for a sec_6651 addition_to_tax because he has not established that his return was late due to reasonable_cause and not willful neglect likewise mr philbrick is liable for a sec_6662 accuracy-related_penalty because the commissioner established there was a substantial_understatement and mr philbrick did not establish that he had reasonable_cause and acted in good_faith to reflect the foregoing decision will be entered for respondent
